Citation Nr: 0807103	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  02-20 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1966 to 
February 1967 and from October 1990 to May 1991 and was in 
the Army National Guard reserves for over 20 years, retiring 
in July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi. 

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in April 2005 and presented 
testimony before the RO in March 2003.  A transcript of the 
hearing testimony is associated with the claims file.

The case was remanded in September 2005 for further 
development.


FINDING OF FACT

There is no competent medical evidence of a causal 
relationship between the current bilateral hearing loss and 
service, and this disorder was not shown within one year 
following service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflect that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
July 2001.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, such notification was provided in a 
December 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disorder at issue.

In summary, all relevant facts have been properly developed 
with regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service Connection for Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  In such 
instances, a grant of service connection is warranted only 
when, "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  See 38 C.F.R. § 3.303(d). 
 
Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995; 38 C.F.R. § 3.309(a). 
 
Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385. 

In this case, the veteran has alleged that his hearing damage 
was caused by being struck by lightening during a two-week 
annual training in 1970, as indicated in his testimony from 
the September 2005 hearing.  Also, a review of the veteran's 
DD 214 Form indicates that his military occupational 
specialty was in artillery.  

The record before the Board contains medical records and 
post-service medical records.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).  The record includes an in-service Report 
of Medical Examination dated in January 1967.  This 
examination revealed that the pure tone audiometric 
thresholds between 500 to 4000 Hz were within normal limits 
for each ear during service.  



The findings are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
--
10
LEFT
5
5
5
--
5

Although there is a notation in the  January 1967 Report of 
Medical History that states "Hearing Loss 'L' Ear 2' to 
injury"; the notation also states that there was no 
residual.  Additionally, the examination showed normal 
hearing.

The veteran did not have a separation examination.  Instead, 
the veteran signed a medical statement that stated there had 
been no change in his medical condition since his last final-
type medical examination in January 1967.  In sum, there are 
no treatment reports that the veteran sustained hearing loss 
due to lightening.

While in the National Guard reserves, the veteran underwent 
periodic audiological examinations.  A May 1986 examination 
showed that the veteran had mild hearing loss in the left 
ear.  The findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
10
10
5
LEFT
15
5
20
45
30

A July 1989 examination, however, showed normal hearing for 
VA purposes with no hearing loss detected.  The findings were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
5
0
LEFT
10
0
0
0
0


An April 1994 examination showed normal hearing in the right 
ear and decreased hearing in the left ear.  The findings were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
15
25
LEFT
15
10
30
30
45

A May 2000 examination also showed decreased hearing in both 
ears.  The findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
10
10
5
LEFT
15
5
20
45
30

The veteran underwent a VA audiological examination in August 
2001.  The veteran told the examiner that he suffered from 
hearing loss in the left ear because of firing artillery guns 
while in service.  The findings were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
50
70
LEFT
35
40
65
70
70

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 47 decibels in the right ear and 61 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 90 percent in the right ear and 
66 percent in the left ear.  After review of the claims file, 
the examiner diagnosed the veteran with normal hearing to 
severe sensorineural hearing loss on the right side and mild 
to severe sensorineural hearing loss on the left side.

In December 2006, the veteran underwent another VA 
examination.  He told the examiner, M.S., CCC-A (a healthcare 
professional with a certificate of clinical competence in 
audiology), that he was exposed to extensive rounds of 
artillery without any ear protection.  He stated that he 
noticed a slight hearing loss in service, but that it had 
become more significant over the past 10 years.  The veteran 
also told the examiner about the lightening incident.  On the 
authorized audiological evaluation, the pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
55
75
LEFT
30
35
60
80
75

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 74 decibels in the right ear and 70 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 74 percent in the right ear and 
70 percent in the left ear.  The examiner diagnosed the 
veteran with mild to severe sensorineural hearing loss.  The 
examiner stated:

It is my opinion that the lightening strike did not 
adversely affect his hearing.  There is no report 
of any noise exposure from an occupational or 
recreational standpoint which could have 
contributed to this.  Of interest is the fact the 
hearing test done in August 2001, which was a C&P 
examination, did not apparently result in a rating 
at that time.

Another examiner, M.L., M.D. ,(a medical doctor) looked at 
the results and found that the veteran suffered from 
bilateral neurosensory hearing loss.  He further stated that:  
"Based on the appearance of his hearing loss, for the first 
time in 1989 and progressing up to his current hearing loss, 
it [was his] impression that [the] patient's hearing loss [] 
[was] as likely as not related to his exposure to artillery 
fire over a six year period."  He also stated that: "It 
[was his] impression that the lightening strike did not have 
any significant effect and did not play any significant part 
in his hearing loss []."

The Board notes that the veteran underwent another VA 
examination in January 2006.  However, the test results were 
considered to be of poor reliability and validity and were 
not used for rating purposes.

M.S., CCC-A filed an addendum to her opinion in July 2007.  
She reviewed the claims file and noted that the January 1967 
examination, which was immediately prior to his leaving 
active duty in February 1967, showed normal hearing.  She 
stated:  "Clearly, [the] veteran had no hearing loss during 
his first period of active duty, October 1966 to February of 
1967."  She noted that an audiological examination dated 
July 1989, which was the closest date to the veteran's 
October 1990 admission into active service showed hearing to 
be normal.  She stated that the April 1994 examination, which 
showed hearing loss in the left ear, was the closest 
examination to the veteran's May 1991 discharge date.  She 
found that:

As there [was] no audiological data within one year 
of discharge located in his file, an attempt to 
determine whether or not this veteran lost hearing 
due to noise exposure during his second period of 
active service would require me to resort to mere 
speculation.  All that can be said with assurance 
[was] as of April 9, 1994, this patient had a 
hearing loss in his left ear.

M.L., MD also provided an addendum to his opinion in August 
2007.  He noted that at the time of the initial examination 
he did not review the patient's claims file.  He stated that 
his initial dictation was based on the veteran's history.  He 
mentioned that after reviewing the records and the previous 
examination, it was his impression that the veteran's hearing 
loss was not related to military exposure.  His rationale was 
primarily premised on the fact the records showed a normal 
audiometric examination in 1989.
 
As to the opinions as to etiology, the Board finds that the 
examiners had the right to conduct a subsequent review of all 
of the previous medical evidence and claims file, in order to 
finally conclude that there was no causal link between the 
veteran's current hearing loss and service.  Even though the 
VA physician and the other health care professional first 
indicated a positive nexus opinion, they made a later 
decision based on their independent review of the entire 
record, which included the most recent examination of the 
veteran.  While there was an initial opinion that was 
favorable to the veteran's claim, again, the final 
determination by the VA physician and the other health care 
professional was that the veteran's current hearing loss was 
not related to any incident that occurred during his period 
of active service.  Moreover, they provided a full discussion 
and rationale for their final opinion.  For these reasons, 
the Board determines that the competent and probative 
evidence weighs against the claim.  See Owens v. Brown, 7 
Vet. App. 429 (1995) (the Board is free to favor one medical 
opinion over another provided it offers an adequate basis for 
doing so).

Moreover, a diagnosis for bilateral hearing loss was 
approximately 3 years (April 1994) following separation from 
service.  This is indicative of no continuity of hearing loss 
symptomatology since service, which is supported by the 
complete absence of treatment for this disorder either in 
service or soon thereafter and the unfavorable VA medical 
examination opinions.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated 
to, and fully justified in, determining whether lay testimony 
is credible in and of itself, and that the Board may weigh 
the absence of contemporary medical evidence against lay 
statements); Maxson v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 
2000).  

Further, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Here, the veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, the veteran's lay opinion 
does not constitute competent medical evidence and lacks 
probative value as to the matter of medical diagnoses and 
causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral hearing 
loss, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


